          Case 1:20-cv-04736-GHW Document 42 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
OFFICE SOLUTION GROUP, LLC,

                                   Plaintiff,
                 -against-                                              20 CIVIL 4736 (GHW)

                                                                          JUDGMENT
NATIONAL FIRE INSURANCE COMPANY
OF HARTFORD,

                                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Opinion and Order dated June 11, 2021, The language of the

Policy is unambiguous and bars Plaintiff from coverage. The Business Property Coverage terms of the

Policy cover direct physical damage or loss, and the Civil Authority Coverage terms of the Policy

cover losses when civil authorities prohibit entrance onto the covered property due to direct physical

damage to neighboring properties. Plaintiff has failed to allege that either of those occurred, and instead

only alleges loss of use and limited access to the covered property due to the threat of COVID-19.

Furthermore, Plaintiff is not entitled to coverage because the Policy’s Microbe Exclusion explicitly

excludes coverage for damages caused by “any virus,” which includes the COVID-19 virus. For those

reasons, Defendant’s motion to dismiss the amended complaint is GRANTED, and judgment is entered

for Defendant; accordingly, this case is closed.

Dated: New York, New York
          June 11, 2021
                                                                         RUBY J. KRAJICK
                                                                      _________________________
                                                                            Clerk of Court
                                                                BY:
                                                                      _________________________
                                                                            Deputy Clerk
